Citation Nr: 1431398	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-45 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for degenerative joint disease, claimed as low back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A copy of the hearing transcript has been associated with the Veteran's Virtual VA claims file.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.

2.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise related to such service.

3.  The Veteran's low back condition was not manifested during the Veteran's active duty service or for many years thereafter and is not otherwise related to such service.




CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 3103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

3.  The criteria for service connection for degenerative joint disease, claimed as low back pain, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in letters dated in August 2009 and February 2010.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in those letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded VA examinations in November 2009.  In this regard, the Board finds that the proffered opinions regarding the Veteran's claimed disabilities were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is included in 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).




III.  Tinnitus

The Veteran claims tinnitus had its onset after his service in the Republic of Vietnam.

Service treatment records are silent for reference to tinnitus.  Tinnitus was diagnosed upon VA examination in November 2009.  At the time, the Veteran reported a history of noise exposure during service.  At the Board hearing the Veteran also explained that he was exposed to noise as a result of his job as an airframe repairman.  His military occupational specialty (MOS) is confirmed in his DD Form 214.  He also explained that he was exposed to other noises such as artillery fire in Vietnam.  The Veteran testified that he noticed tinnitus when he returned from Vietnam and it has continued since that time.

Based on the evidence, the Board concludes that the evidence is at least in equipoise and service connection should be granted for tinnitus as being incurred in service.  The Veteran has offered competent and credible evidence that he was exposed to loud noises during service.  The Board finds that his credible testimony, in combination with his MOS, establishes that the Veteran had noise exposure in service.  Therefore, service connection for tinnitus is warranted.

IV.  Bilateral Hearing Loss

The Veteran asserts that he has hearing loss that is related to in-service noise exposure from serving as an airframe repairman and service in Vietnam.  The service treatment records are silent for hearing loss.  At the Veteran's separation examination in June 1969, the Veteran underwent an audiometric evaluation and no hearing loss disability was shown or noted.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

An audiometric evaluation was performed at a VA examination in November 2009.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
25
35
LEFT
15
5
25
60
60
    
The speech recognition scores were 100 percent for both ears.  The examiner concluded that some hearing loss is present.  The examiner noted that the audiogram from the Veteran's separation examination showed "normal hearing bilaterally."  The examiner opined that in her professional opinion, the Veteran's hearing loss is "less likely as not caused or a result of his job" in the military.

The Veteran has claimed that he has difficulty hearing.  The Board has considered the lay evidence of record.  The statements describing the Veteran's symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence, however, is not competent to diagnose the Veteran with hearing loss, as it is of such complexity that it does not lend itself to lay diagnosis.  Consequently, the Board finds that the competent medical, or competent and credible lay, evidence of record fails to establish that the Veteran's hearing loss was the result of his service for which service connection may be established.

Moreover, there is approximately a three decade gap in time from the Veteran's discharge to the first documented post-service complaints of hearing loss.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gover, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  The Board is of the opinion that the contemporaneous objective medical evidence from service has greater probative value than subjective statements and the audiology test conducted many years later.

After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.

V.  Low Back

The Veteran claims that he injured his back in service and that caused his current back disability.  Review of the Veteran's STRs show no complaints, treatment or diagnosis of any back condition or problem.  The Veteran had a separation examination in June 1969.  The Veteran marked "no" to whether he had "back trouble of any kind."  Clinical evaluation of the spine resulted in normal findings.  There were also normal results for clinical evaluation of the head, face, neck, and scalp.

The Veteran underwent a VA examination in November 2009.  At the examination, the Veteran claimed that his physical activities are limited due to low back pain.  He indicated that he cannot run, walk for two hours, or stand for 15 to 20 minutes.  He explained that he has no limitation to sitting or walking up stairs.  He indicated that he uses a cane 1 to 2 days per year and he does not use a brace.

The Veteran complained of experiencing "low back discomfort on and off for 40 years which has been worse the last ten years.  He also has symptoms of low back weakness, stiffness, fatigability and lack of endurance.  The low back pain is constant at a level of four over ten in the morning and increases to eight over ten by the evening.  This is aggravated by bending, stooping and lifting at work especially dragging brush and loading and splitting firewood.  He takes Ibuprofen daily and uses hot tub soaks with some improvement in several hours.  The pain used to radiate down the right leg but that stopped approximately 15 years ago and now that pain radiates down the left leg to the level of the knee with associated intermittent numbness.  The right leg sometimes feels a little weak related to an old femur fracture but not related to low back discomfort.  He has seasonal flares of low back discomfort during the fall and winter when he is regularly loading and splitting firewood.  At that time the pain is daily at an eight over ten.  He treats this with Motrin and hot soaks with improvement in several hours.  He has had no incapacitating episodes requiring physician ordered bed rest."

Upon examination, the examiner noted that "movement on and off the examination table is normal.  There is no scoliosis, spasm or tenderness.  Straight leg raising is negative bilaterally.  Reflexes in both lower extremities are normal in the knees and ankles bilaterally.  Muscle strength in both lower extremities is five over five in all muscle groups and the Veteran can walk on his heels and toes with no weakness bilaterally.  Sensation in both of the lower extremities is normal to touch, temperature and vibration except for mildly decreased touch and vibration over the right mid dorsal foot."

Imaging studies were conducted and showed the following: "Intact lumbar lordosis.  Facet DJD.  L5-S1 diffuse narrowing and endplate degenerative changes also prominent ventral osteophytes.  No ankylosis of the SI joints.  Vertebral body height within normal limits.  No listhesis or spondylosis."  The impression was "lumbar spondylosis."  The examiner diagnosed "lumbosacral spine degenerative disc disease and degenerative joint disease with bilateral sensory radiculopathy."

Following service, there are no treatment records in the claims file dated earlier than 2004.  VA treatment records since 2004 that are included in the claims file, indicate treatment for low back pain and note degenerative changes.  It is also noted in the examination report that the Veteran was involved in a motorcycle accident in 1997 and fell off a ladder in 2006.

The VA treatment records offer no opinion on etiology for the Veteran's back pain.  VA treatment records dated in 2004 indicate that an MRI dated in 1992 showed degenerative changes at L5-S1.  This is the earliest mention of a back condition.

The Veteran has not submitted any other medical evidence in support of his claim and there is no other medical evidence in the record to consider.  The Board also considered the lay statements of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, the spine disability at issue could have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of the Veteran's back condition.

When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, more than two decades passed between service and the first documented indication of a back condition.

In deciding this claim, the Board notes that there is no opinion in support of the Veteran's contention that his current back pain is related to service.  The Veteran's low back condition was not manifested during the Veteran's active duty service or for many years thereafter and is not otherwise related to such service.  Therefore, the Veteran is not entitled to service connection for a spine disorder.








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for degenerative joint disease, claimed as low back pain, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


